Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 29 is the broadest independent claim. Claim 29 recites a heart rate sensing circuit for sensing a heart rate of a subject which includes: a first piezoelectric sensor configured to be in communication with a first side of a body part of the subject, the first piezoelectric sensor configured to generate a first voltage signal, the first voltage signal including a first signal portion generated in response to a periodic vibration in at least one artery of the subject and a first noise portion generated in response to a user motion, the periodic vibration related to the heart rate, a first voltage amplifier configured to receive the first voltage signal with a first polarity and output a first amplified voltage signal related to the heart rate of the subject, a second piezoelectric sensor configured to be in communication with a second side of the body part of the subject, the second piezoelectric sensor configured to generate a second voltage signal with a second polarity opposite to the first polarity, the second voltage signal including a second signal portion generated in response to the periodic vibration in the at least one artery of the subject and a second noise portion generated in response to the user motion, the second signal portion out of phase with the first signal portion, the second side of the body part opposite from the first side of the body part such that the second noise portion of the second voltage signal induced by the user motion is in phase with the first noise portion of the first voltage signal, and a second voltage amplifier configured to receive the second voltage signal and output a second amplified voltage signal related to the heart rate of the subject. Additionally, claim 29 recites the circuit as including a device configured to receive the first amplified voltage 
	The closest prior art of record is Howell in view of Najarian in view of Tran in view of Baumgartner. Howell in view of Najarian in view of Tran in view of Baumgartner discloses a heart rate sensing circuit for sensing a heart rate of a subject which includes: a first piezoelectric sensor configured to be in communication with a first side of a body part of the subject, the first piezoelectric sensor configured to generate a first voltage signal, the first voltage signal including a first signal portion generated in response to a periodic vibration in at least one artery of the subject and a first noise portion generated in response to a user motion, the periodic vibration related to the heart rate, a first voltage amplifier configured to receive the first voltage signal with a first polarity and output a first amplified voltage signal related to the heart rate of the subject, a second piezoelectric sensor, the second piezoelectric sensor configured to generate a second voltage signal with a second polarity opposite to the first polarity, the second voltage signal including a second signal portion generated in response to the periodic vibration in the at least one artery of the subject and a second noise portion generated in response to the user motion, and a second voltage amplifier configured to receive the second voltage signal and output a second amplified voltage signal related to the heart rate of the subject. Additionally, Howell in view of Najarian in view of Tran in view of Baumgartner discloses the circuit as including a device configured to receive the 
However, Howell in view of Najarian in view of Tran in view of Baumgartner fails to disclose the second piezoelectric sensor configured to be in communication with a second side of the body part of the subject and the second signal portion out of phase with the first signal portion, the second side of the body part opposite from the first side of the body part such that the second noise portion of the second voltage signal induced by the user motion is in phase with the first noise portion of the first voltage signal, and a second voltage amplifier configured to receive the second voltage signal and output a second amplified voltage signal related to the heart rate of the subject. Furthermore nothing in the prior art when viewed with Howell in view of Najarian in view of Tran in view of Baumgartner obviates these deficiencies. It is important to note that the allowable feature here is not simply these missing limitations, but the combination of all of these missing limitations and the rest of the claimed limitations of claim together. None of the missing limitations individually defines the invention over the prior art. However, the entire configuration of how the different elements are configured relative to each other provides a cooperative effect of reducing noise from motion and improving detection of heart rate. Thus, it is the configuration of all of the elements together that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792   


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792